EXHIBIT 10.2

 

GENPREX, INC.

 

Amendment No. 1 to Stock Option Agreement

 

This Amendment No. 1 to Stock Option Agreement (this “Amendment”) is made as of
March 18, 2020 (the “Effective Date”) by and between Genprex, Inc., a Delaware
corporation (the “Company”), and Robert Pearson (the “Optionee”). Capitalized
terms used but not defined herein shall have the respective meanings assigned to
them in the Company’s 2018 Equity Incentive Plan (the “Plan”) and the Option
Agreement (as defined below) with respect to the Option (as defined below), each
of which is made a part of this document.

 

RECITALS

 

WHEREAS, on December 30, 2019, the Company granted to Optionee an option to
purchase 68,376 shares of the Company’s Common Stock under the Plan (the
“Option”);

 

WHEREAS, the Company and the Optionee have entered into a Notice of Stock Option
Grant and Stock Option Agreement (the “Option Agreement”) setting forth the
terms and conditions of the Option, including the Vesting Schedule (as set forth
in the Option Agreement); and

 

WHEREAS, the Company and the Optionee desire to amend the Vesting Schedule to
accelerate the vesting of the Option so that the Option is fully vested on the
Effective Date;

 

AGREEMENT

 

NOW, THEREFORE, the parties agree as follows:

 

1.     Amendment of Option Agreement. The Vesting Schedule of the Option
Agreement is hereby amended and restated to read in its entirety as follows:

 

Vesting Schedule:

 

This Option will be exercisable to the extent vested on the following schedule:

 

One hundred percent (100%) of the Shares subject to the Option shall vest upon
the date of grant of the Option.

 

2.      Miscellaneous. Any amendment, change, modification or termination of
this Amendment may be made only in an express written contract executed by the
Optionee and a duly authorized officer of the Company. Except as set forth
herein, the Option Agreement shall continue in full force and effect. This
Amendment may be executed in counterparts, each of which shall be an original
and all of which together shall constitute one and the same instrument. This
Amendment is governed by the internal substantive laws but not the choice of law
rules of the State of Delaware.

 

GENPREX, INC.

 

By:

      Rodney Varner, CEO

OPTIONEE

 

 

Robert Pearson

 

 